Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of
the Court of any formal errors so that corrections may be made before the
bound volumes go to press.

            DISTRICT OF COLUMBIA COURT OF APPEALS

No. 16-BG-1149

IN RE JAMES Q. BUTLER                         Board Docket No. 15-BD-050
                                              BDN: 135-15
A Disbarred Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 490014

BEFORE: Fisher, Thompson, and Beckwith, Associate Judges.

                                    ORDER
                           (Filed - November 16, 2017)

       On consideration of petitioner James Q. Butler’s petition for reinstatement,
the report and recommendation of the Board on Professional Responsibility Ad
Hoc Hearing Committee concluding that Mr. Butler has failed to demonstrate by
clear and convincing evidence that he is entitled to reinstatement pursuant to
D.C. Bar R. XI, § 16 (d), this court’s August 30, 2017, order directing petitioner
to show cause why this court should not enter an order denying his petition for
reinstatement, and Mr. Butler’s response to the order to show cause, it is

       ORDERED that the petition for reinstatement is hereby denied. The bar
rule governing contested petitions for reinstatement, which states that “[u]pon
the filing of the Hearing Committee’s findings and recommendation, the Court
shall schedule the matter for consideration,” allows the court to decide the merits
of the reinstatement petition with or without briefing. See D.C. Bar R. XI, § 16
(d)(2). Additionally, unlike the provisions of the bar rules governing
proceedings on misconduct charges brought by the Office of Disciplinary
Counsel, the reinstatement rules do not provide for the filing of exceptions to the
Hearing Committee or Board’s report, see, e.g., D.C. Bar R. XI, § 9 (e), and do
not direct the court to enter the recommended discipline in the event no
exceptions are timely filed, see, e.g., D.C. Bar R. XI, § 9 (h)(2). In this case, the
existing record is sufficient for us to resolve the petition without additional
briefing and without “a recommendation by the Board concerning
reinstatement.” See D.C. Bar R. XI, § 16 (d)(2) (permitting the court, “[i]n its
discretion,” to request the Board’s view).

       “In a disciplinary case, this court accepts the [Hearing Committee’s]
findings of fact unless they are unsupported by substantial evidence of record.”
In re Samad, 51 A.3d 486, 495 (D.C. 2012) (quoting In re Shariati, 31 A.3d 81,
86 (D.C. 2011)); see also D.C. Bar R. XI, § 9 (h)(1). Although we place “great
weight” on the Hearing Committee’s recommendation, “this court has the
ultimate authority to decide whether to grant a petition for reinstatement.” In re
Sabo, 49 A.3d 1219, 1224 (D.C. 2012) (quoting In re Bettis, 644 A.2d 1023,
1027 (D.C. 1994)). Here, the Hearing Committee carefully considered each of
the five factors that this court has designated for consideration in the disposition
of petitions for reinstatement. In re Roundtree, 503 A.2d 1215, 1217 (D.C.
1985). Based upon the Hearing Committee’s report, which found deficiencies in
all five of the Roundtree factors, and based upon the record in this matter, we
conclude that Mr. Butler has not demonstrated by clear and convincing evidence
that he is fit to resume the practice of law. D.C. Bar R. XI, § 16 (d)(1) (a) & (b)
(stating that an attorney seeking reinstatement must establish by clear and
convincing evidence that “the attorney has the moral qualifications, competency,
and learning in law required for readmission” and that “the resumption of the
practice of law by the attorney will not be detrimental to the integrity and
standing of the Bar, or to the administration of justice, or subversive to the
public interest”). Lastly, we direct Mr. Butler to D.C. Bar R. XI § 16 (g), which
states that in the event a petition for reinstatement is denied, “no further petition
for reinstatement may be filed until the expiration of at least one year following
the denial[.]”

                                 PER CURIAM